Citation Nr: 1230458	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an evaluation in excess of 10 percent for cluster headaches prior to October 7, 2011.

3.  Entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011.

4.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David Traskey, Counsel 


INTRODUCTION

The Veteran had active service from June to October 1987 and from January 1993 to May 1998.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA) Des Moines, Iowa, Regional Office (RO).

The issue of entitlement to service connection for Meniere's disease is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On April 27, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.   

2.  Prior to October 7, 2011, the Veteran's cluster headaches were manifested by characteristic prostrating attacks occurring on average once a month over the last several months; very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability were not shown. 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for an evaluation of 30 percent, but no more, for cluster headaches have been met for the period of time covered by the appeal prior to October 7, 2011.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  
 
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In April 2008, prior to the initial decision on the claim by the RO, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for cluster headaches.  Specifically, the Veteran was advised to submit evidence showing this service-connected disability increased in severity or got worse.  The Veteran was encouraged to submit doctor's records, medical diagnoses, and medical opinions.  The Veteran was also notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.

The Veteran was further advised at that time of the information and evidence needed to establish a disability rating and effective date for the disability on appeal.  In particular, the Veteran was encouraged to submit evidence showing the nature and severity of his condition, the severity and duration of the symptoms, and the impact of the condition and/or symptoms on his employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, and statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was further notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.

The Board is aware that the Veteran stated that he did not receive the April 2008 notice letter.  See March 2010 substantive appeal.  However, there is presumption of regularity under which it is presumed that government officials have properly discharged their official duties and in accordance with law and governing regulations  Kyhn v. Shinseki, 24 Vet. App. 228, 232 (2011) (citing Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005)).  This presumption of regularity has been extended to various processes and procedures associated with the claims process and while the presumption is not absolute, it may be overcome only by the submission of clear evidence that VA did not follow its regular mail practices or that its practices were not regular.  Clarke v. Nicholson, 21 Vet. App. 130, 133-34 (2007).  

An assertion of non-receipt, standing alone, such as the Veteran makes here, does not rebut the presumption of regularity.  Clarke, 21 Vet. App. at 133.  Instead, the 

Veteran must provide additional evidence to corroborate non-receipt, such as an addressing error by VA that was consequential to delivery.  Id.   Absent evidence that the Veteran notified VA of a change of address and absent evidence that any notice sent to him at his last known address has been returned as undeliverable, VA is entitled to rely on that address.  Woods v. Gober, 14 Vet. App. 214, 220 (2000).

In this case, the April 2008 notice letter was mailed to the Veteran's last known address, an address which he has maintained throughout the pendency of this claim.  Further, the April 2008 notice letter was not returned as undeliverable.  In any event, the Veteran received similar information regarding the information and evidence needed to establish a disability rating and effective date for the disability on appeal in November 2008.  He also received notice of the rating criteria by way of the August 2008 rating decision and the March 2010 statement of the case.  The Veteran's claim was readjudicated following this notice in a January 2012 supplemental statement of the case. 

The Board further finds that a reasonable person could be expected to understand what information and evidence was required to substantiate an increased rating claim for cluster headaches.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, and did so in April 2012.  The Board left the record open following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his claim.  The Veteran submitted no additional evidence on the increased rating claim for cluster headaches.  The Veteran also had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has 

been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  Social Security Administration records were obtained and associated with the claims file.  Private treatment records from Regional Health Services of Howard County, Gunderson Lutheran, and the Cresco Medical Clinic were also obtained and associated with the claims file.  The Veteran was afforded VA examinations in conjunction with his increased rating claim for cluster headaches.  The examinations evaluated the Veteran's disability in conjunction with his prior history and described it in sufficient detail so the Board's evaluation of it was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty to assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e). 
 
I.  Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On April 27, 2012, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011, and entitlement to a total disability rating based on individual unemployability due to a service-connected disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

II.  Increased Rating Claim - Cluster Headaches

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for cluster headaches prior to October 7, 2011.  The RO granted service connection for cluster headaches in a rating decision dated December 1998.  The RO evaluated the Veteran's headaches as non-compensably disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, effective May 30, 1998.  A subsequently issued rating decision dated June 1999 continued the Veteran's non-compensable evaluation under Diagnostic Code 8100.  The Veteran was notified of these decisions and provided his appellate rights, but did not perfect an appeal.

The Veteran sought an increased rating for his service-connected cluster headaches in March 2008.  The RO issued a rating decision in August 2008 in which it increased the Veteran's disability rating to 10 percent under Diagnostic Code 8100, effective March 10, 2008.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.  Following the submission of additional evidence, in a January 2012 rating decision the RO increased the disability rating for service-connected cluster headaches under Diagnostic Code 8100 to 30 percent, effective October 7, 2011.   

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2011).

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Records from the Social Security Administration reflected that the Veteran was awarded disability benefits, effective March 17, 2006, for Meniere's disease and left ear sensorineural hearing loss.  

The Veteran was treated at Gunderson Lutheran in May 2006 for persistent vertigo, unilateral hearing loss, and headaches.  According to the Veteran, he experienced unilateral headaches without nausea, photophobia, sonophobia, visual aura, associated numbness, tingling, focal weakness, or other neurological symptoms.  These headaches occurred two to three times weekly and lasted approximately two hours.  He obtained some relief from these symptoms with Tylenol and rest.  A neurological examination was unremarkable and the diagnosis was migraine headaches, among other conditions.  The examiner prescribed a trial dose of Imitrex.  

The Veteran presented to Regional Health Services of Howard County in May 2006 with subjective complaints of headache and dizziness for approximately one month.  A computed tomography scan of the Veteran's head was negative.  In June 2006, the Veteran was struck by a vehicle while riding his bicycle.  He was apparently knocked unconscious and when he "woke up," he was sitting on the side of the street.  The diagnosis was mild concussion and multiple abrasions.  

The Veteran sought additional care at the Cresco Medical Clinic in February 2007.  He reported subjective complaints of headaches and it was noted that the Veteran recently underwent surgery for Meniere's disease.  He also reported symptoms of head pain, nausea without vomiting, and a sensation of "seeing stars."  The Veteran obtained "some" relief from these symptoms with Tylenol and/or rest in a dark room for approximately three hours.  A neurological examination performed at that time was unremarkable.  The diagnosis was migraine headaches.  The examiner prescribed Imitrex.  

The Veteran was afforded a VA examination in May 2008.  He reported subjective complaints of intermittent cluster headaches since service.  More specifically, the Veteran reported headaches approximately two to three times per week, but acknowledged that he might go a week without having one.  However, the Veteran described the headaches as occurring more frequently and he noted that they were accompanied by occasional nausea and vomiting.  The Veteran noted that the severity of the headaches was progressively worse, but he was still able to work.  He described "most" of the headaches as prostrating and obtained "some" relief from his symptoms with sleep.  Use of prescribed medications was ineffective.  A neurological examination was unremarkable and a computed tomography scan of the Veteran's head was interpreted to show no acute intercranial findings.  The diagnosis was cluster migraine headaches.  According to the examiner, this disability resulted in significant occupational effects in the form of pain, as well as increased absenteeism and tardiness.     

In the September 2008 notice of disagreement, the Veteran indicated that he experienced prostrating headaches approximately once per week.  The Veteran also sought to clarify a perceived error in the May 2008 VA examination report.  In particular, the Veteran stated that, contrary to the information recorded in the examination report, he was not able to sleep or work through the headaches and that as such, he missed work.  

In the March 2010 substantive appeal, the Veteran stated that his headaches caused missed work and tardiness.  He also expressed the opinion that he would be unemployed but for the patience and kindness of his employers.  The Veteran also stated that he was unsure how to document the frequency and severity of his prostrating attacks.  In this regard, the Veteran noted that the nearest VA medical facility was over two hours from his home.  His wife also worked from home and was unable to take him to the emergency department every time he experienced one of these episodes.  The Veteran also indicated that the cost of going to a non-VA medical facility or emergency department was cost-prohibitive.  Finally, the Veteran acknowledged that there were few references to treatment for his service-connected headaches in his VA treatment records.  Notably, the Veteran pointed out that there was an absence of such references because "there is nothing new to discuss" with his VA doctor as he was following the prescribed course of treatment and had been told that there was little else to be done by way of treating or managing his disability.    

The Veteran's spouse submitted a statement in support of the current claim dated April 2010.  Specifically, she indicated that the Veteran missed approximately four to five days of work per month because of headaches.  She further described the Veteran as "grumpy" and prone to "shortness" with others during these day-long episodes.  

The Veteran was afforded a VA examination in October 2011.  It was noted that the Veteran had a longstanding history of headaches dating back to service.  The Veteran also indicated that he sustained a head injury in 2009 following a motor vehicle accident.  He expressed the opinion that his headaches had gotten worse since that accident.  According to the Veteran, he experienced day-long headaches approximately every two to three days.  He reported incapacitating headaches twice monthly with associated nausea and right arm numbness.  The Veteran described his headaches as a "9" on a scale of one to ten, with ten being the worst, but took only Tylenol to manage these symptoms.  

A physical and neurological examination was unremarkable.  The course of the Veteran's headaches since onset was described as stable and it was noted that the Veteran did not require continuous medication.  The diagnosis was mixed migraine and tension headaches.  According to the examiner, the Veteran's presentation was not consistent with cluster headaches.  The examiner also noted that the Veteran's headaches resulted in increased absenteeism and occasional missed time from work.  In addition, it was noted that the Veteran worked for a manufacturing company for approximately ten years before he was laid off in February 2009.  He then worked as a truck driver until November 2009, at which point he was laid off for the winter.  The Veteran was unemployed for a period of two months, but subsequently performed odd or seasonal jobs and worked at a lumber yard in a variety of positions.  He was later replaced at the lumber yard by the owner's son.  The Veteran was again unemployed for a period of approximately two months beginning in June 2011.  It was noted that he recently took a full-time job at a farm cooperative three days prior to this VA examination.    

The Veteran testified before the Board in April 2012.  Specifically, the Veteran indicated that his service-connected headaches were manifested by prostrating attacks approximately two to three times per month during the pendency of the appeal.  The Veteran obtained some relief from his symptoms by taking Tylenol or prescribed medication, resting in a dark room, and/or sleeping.  According to the Veteran, these episodes resulted in lost time from work.  The Veteran also acknowledged that he rarely received VA treatment for his headaches.  The Veteran's wife stated that during these episodes, she would sleep in another room, and occasionally, that she left the house with the children to afford the Veteran the opportunity for quiet time.    

Diagnostic Code 8100 assigns a non-compensable evaluation for migraine headaches with less frequent attacks.  A 10 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months, while a 30 percent evaluation is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a , Diagnostic Code 8100.

Resolving all doubt in the Veteran's favor, the evidence of record supports an evaluation of 30 percent, but not higher, for cluster headaches for the entire period of time covered by the appeal prior to October 7, 2011.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  The Veteran is not, however, entitled to an evaluation in excess of 30 percent for any period of time covered by the appeal prior to October 7, 2011.     

In reaching these conclusions, the Board has considered the totality of the evidence, including both the Veteran's statements, as well as the objective medical evidence of record which reflect a fairly consistent course with respect to the Veteran's service-connected cluster headaches.  In this regard, the objective medical evidence of record reflects that the Veteran's service-connected cluster headaches are manifested by day-long episodes approximately two to three times per week with occasional nausea, vomiting, and right arm numbness.  It was also noted that the Veteran's headaches were frequently incapacitating or prostrating and that he obtained some relief from his symptoms by taking Tylenol or prescribed medication, resting in a dark room, and/or sleeping.  Accordingly, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent evaluation under Diagnostic Code 8100 for characteristic prostrating attacks occurring on average once a month over the last several months.      

The Board also finds highly probative the Veteran's self-reported headache symptoms.  In this regard, the Veteran is competent to report these symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for a 30 percent evaluation under Diagnostic Code 8100, but not higher, are met for the entire period of time covered by the appeal prior to October 7, 2011.

The Veteran is not, however, entitled to an evaluation in excess of 30 percent for cluster headaches under Diagnostic Code 8100 for any period of time covered by the appeal prior to October 7, 2011.  Diagnostic Code 8100 makes clear that a 50 percent schedular evaluation is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Here, the Veteran indicated on more than one occasion that many or most of his frequent headaches were incapacitating or prostrating.  But, the evidence of record does not reflect severe economic inadaptability as a consequence of the Veteran's service-connected cluster headaches.
The Board acknowledges that the VA examiners in May 2008 and October 2011 described as "significant" the occupational effects caused by the Veteran's service-connected cluster headaches, particularly in terms of pain, increased absenteeism, and tardiness.  The Board has also taken into consideration that the Veteran's spouse reported that he missed approximately four to five days of work per month due to the headaches.  However, the Veteran maintained full-time employment during most of the pendency of the appeal.  

While the Board acknowledges that the Veteran's service-connected cluster headaches interfered with his employment and possibly led to his being laid off at the manufacturing company in February 2009, he subsequently worked as a truck driver, performed odd or seasonal jobs, worked at a lumber yard in a variety of positions, and at a farm cooperative.  The Veteran further acknowledged that he was laid off from his position as a truck driver and at the lumber yard due to circumstances other than his service-connected cluster headaches (i.e., the completion of seasonal work and/or in favor of the owner's son).  Even taking into account the Veteran's brief periods of unemployment, the evidence of record does not reflect, nor does the Veteran allege, that his service-connected cluster headaches resulted in severe economic inadaptability.  In fact, the Veteran's ability to continue working despite the severity of this disability militates against such a finding.  Accordingly, the Veteran is not entitled to an evaluation in excess of 30 percent under Diagnostic Code 8100 for any period of time covered by the appeal prior to October 7, 2011.  As noted above, the Veteran withdrew the issue of entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011.  Therefore, this issue is no longer before the Board for appellate consideration.

The Board has also considered other potentially applicable diagnostic code provisions contained in 38 C.F.R. § 4.124a.  However, these diagnostic codes are not applicable in the present case.  

Evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  Because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also, Fisher v. Principi, 4 Vet. App. 57, 60 (1993)("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  The Veteran's cluster headaches are not so unusual or exceptional in nature as to render the assigned rating inadequate.  The Veteran's service-connected cluster headaches are rated under the provisions that specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The severity of the Veteran's cluster headaches more nearly approximate the criteria for a 30 percent evaluation for characteristic prostrating attacks occurring on average once a month over the last several months.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected cluster headaches are congruent with the disability picture represented by the disability rating assigned herein.  A rating in excess of the currently assigned disability rating is provided for certain manifestations of headaches, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for the 30 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology  prior to October 7, 2011 and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100; see also, VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Thus, based on the evidence of record, the Board finds that the Veteran's service-connected cluster headaches cannot be characterized as an exceptional case so as to render the schedular evaluation inadequate.  The threshold determination for a referral for extraschedular consideration was not met and, thus, the Board finds that a referral for an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115.

In summary, a 30 percent disability rating is warranted for the Veteran's service-connected cluster headaches for the entire period of time covered by the appeal prior to October 7, 2011.  An evaluation in excess of 30 percent for cluster headaches is not warranted for any period of time covered by the appeal prior to October 7, 2011, and there is no distinct period at which time a greater or lesser evaluation is warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has largely remained employed during the appeal period (albeit with some brief periods of unemployment). 

While the Veteran's service-connected cluster headaches possibly led to his being laid off at the manufacturing company in February 2009, he subsequently worked as a truck driver, performed odd or seasonal jobs, worked at a lumber yard in a variety of positions, and at a farm cooperative.  The Veteran further acknowledged that he was laid off from his position as a truck driver and at the lumber yard due to circumstances other than his service-connected cluster headaches, i.e., the completion of seasonal work and/or in favor of the owner's son.  Moreover, the Veteran specifically withdrew his claim of entitlement to TDIU from appellate consideration in April 2012.  Therefore, a claim of TDIU is not before the Board at this time.  In reaching all conclusions, the Board considered the benefit of the doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  


ORDER

The issue of entitlement to an evaluation in excess of 30 percent for cluster headaches from October 7, 2011, is dismissed.

The issue of entitlement to a total disability rating based on individual unemployability due to a service-connected disability is dismissed.  

An evaluation of 30 percent, but not higher, for cluster headaches is granted prior to October 7, 2011, subject to the law and regulations governing the payment of monetary benefits.


REMAND

The Veteran also contends that he is entitled to service connection for Meniere's disease.  In particular, the Veteran expressed the opinion that his in-service treatment for headaches, dizziness, and passing out were the initial manifestations of the later diagnosed Meniere's disease.  In the alternative, the Veteran alleges that medical personnel failed to accurately diagnose Meniere's disease in service.  The Veteran was most recently afforded a VA examination in connection with this claim in October 2011.  The examiner acknowledged that the Veteran was treated in service for vague complaints of nausea, dizziness, headaches, and syncope.  However, the examiner noted that Meniere's disease was not diagnosed until 2006.  In the examiner's opinion, the Veteran's vague, non-specific in-service symptoms were consistent with mixed migraine/tension headaches.  In addition, the examiner indicated that there was no mention of overt vertigo, aural fullness or muffling, hearing loss, or tinnitus.  Accordingly, the examiner determined that the currently diagnosed Meniere's disease was not caused by or the result of the Veteran's active duty service.  

The Board finds this examination report to be inadequate for evaluation purposes.  Specifically, service treatment records contained in the claims file reflected evidence of decreased auditory acuity and by the October 2011 VA examiner's own account, right ear hearing loss was diagnosed in 1999, i.e., within one year after discharge from service.  Additionally, the May 2008 VA examiner also identified 1999 as the date of onset for the Veteran's bilateral hearing loss.  On remand, therefore, the October 2011 VA examiner must be contacted to provide an addendum in which the significance, if any, of the Veteran's decreased auditory acuity and subsequent diagnosis of hearing loss in 1999 is discussed.

Following the conclusion of the April 2012 hearing, the Veteran submitted a statement in support of his claim dated May 2012 from P.J., M.D.  No waiver of RO jurisdiction accompanied this submission.  Dr. J. indicated: 

it is my understanding that these symptoms [dizziness, lightheadedness, and vertigo with mild hearing changes] did have some basis in starting during his military service and I evaluated him not long after getting out of military service when the problem became more full blown.

In the Board's opinion, it is unclear from Dr. J.'s statement whether the Veteran's in-service symptoms were in fact the initial manifestations of the later diagnosed Meniere's disease or whether Dr. J. was simply recounting the history of the Veteran's Meniere's disease as described by the Veteran.  On remand, Dr. J. must be afforded the opportunity to provide an addendum to clarify this matter.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issue currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from January 2012 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran and Dr. J. and afford Dr. J. the opportunity to provide an addendum to clarify the May 2012 statement.  Specifically, Dr. J. is asked to express an opinion as to whether the Veteran's currently diagnosed Meniere's disease is related to his period of active service or any incident therein.  Additionally, Dr. J. is asked provide an opinion as to whether the currently diagnosed Meniere's disease is proximately due to or aggravated by the Veteran's service-connected cluster headaches.  Dr. J. must provide a complete rationale for all opinions expressed.  

3.  After the above development is completed, the claims file must be returned to the examiner who performed the October 2011 VA ear diseases examination, if available.  The claims file and Virtual VA records must be reviewed by the examiner in conjunction with the examination and the examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements and any lay statements of record, the examiner must provide an addendum which addresses the significance, if any, of the Veteran's decreased auditory acuity in service and the diagnosis of hearing loss in 1999 (i.e., within one year after discharge from service) as noted in the October 2011 VA examination report, on the Veteran's claim of entitlement to service connection for Meniere's disease.  The examiner must express an opinion as to whether the Veteran's currently diagnosed Meniere's disease is related to his period of active service or any incident therein.  Additionally, the examiner must provide an opinion as to whether the currently diagnosed Meniere's disease is proximately due to or aggravated by the Veteran's service-connected cluster headaches.  In reaching these conclusions, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  If this examiner that conducted the October 2011 examination is unavailable, is unable to provide the requested opinions, or indicates that another VA examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of his Meniere's disease.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed Meniere's disease is related to his period of active service or any incident therein.  In reaching these conclusions, the examiner must comment on the significance, if any, of the in-service treatment for headaches, dizziness, decreased auditory acuity and syncope, as well as the post-service diagnosis of hearing loss in 1999 (i.e., within one year after discharge from service).  Additionally, the examiner must provide an opinion as to whether the currently diagnosed Meniere's disease is proximately due to or aggravated by the Veteran's service-connected cluster headaches.      

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  If another examination is required, the RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  After the requested examination or addendum has been completed, the RO must review the examination report or addendum to ensure that it is in complete compliance with the directives of this remand.  An examination report or addendum must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

7.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand orders, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


